Title: From George Washington to Simeon DeWitt, 29 August 1781
From: Washington, George
To: DeWitt, Simeon


                        
                            Sir,
                            Brunswick Augt 29th 1781
                        
                        Immediately upon receipt of this you will begin to Survey the road (if it has not been done already) to
                            Princeton—thence (through Maiden head) to Trenton—thence to Philadelphia—thence to the head of Elk through Darby, Chester,
                            Wilmington Christiana bridge. 
                        At the head of Elk you will receive further orders—I need not observe to you the necessity of noting Towns,
                            Villages & remarkable Houses & places but I much desire that you will give me the rough traces of your
                            Survey as you proceed on as I have reasons for desiring to know this as soon as possible. I am Sir Yr Very Hble Servt
                        
                            Go: Washington
                        
                    